Case 1:20-cr-00317-CMA-GPG Document 34 Filed 03/29/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge Christine M. Arguello


  Criminal Action No. 20-cr-00317-CMA-GPG

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  BEAU AARON HOWARTH,

         Defendant.


                  ORDER TO EXCLUDE TIME FROM SPEEDY TRIAL ACT
                           AND CONTINUE TRIAL DATES


         This matter is before the Court on Defendant’s Motion to Continue (Doc. # 33).

  The Court has reviewed this Motion and the case file, and the reasons set forth in the

  Motion, specifically:

         1.      Due to continued COVID-19 restrictions in the facility in which the
                 Defendant is being housed, counsel is unable to have confidential
                 communications with Defendant.
  .
         Upon review of the Motion, the Court does not find there are any challenges with

  “upcoming Christmas and New Year holidays” (Motion at 4). However, the Court does

  find that due to continued COVID-19 restrictions. ends of justice is served by granting

  the Motion and outweighs the best interests of the public and the Defendant in a speedy

  trial pursuant to 18 U.S.C. § 3161(h)(7)(A). It is, therefore,
Case 1:20-cr-00317-CMA-GPG Document 34 Filed 03/29/21 USDC Colorado Page 2 of 2




        ORDERED that Defendant’s Motion to Continue (Doc. # 33) GRANTED IN PART

  and the Court hereby grants an ends of justice continuance in this case of 45 days,

  which shall be excluded from the trial date, which currently stands at April 12, 2021. It

  is

        FURTHER ORDERED THAT the Final Trial Preparation Conference set for

  March 31, 2021 is VACATED and RESET to May 14, 2021, at 2:00 PM before Judge

  Christine M. Arguello. This Hearing will be held via VTC. Counsel are directed to

  contact my Courtroom Deputy via email (Socorro_west@cod.uscourts.gov) not later

  than THREE DAYS before the Hearing for instructions on how to proceed with the

  VTC/Telephone. It is

        FURTHER ORDERED that five-day jury trial set to begin on April 12, 2021 is

  VACATED and RESET to May 24, 2021, at 8:30 AM, Courtroom 602 of the Alfred A.

  Arraj Courthouse, 901 19th Street, Denver, CO, before Judge Christine M. Arguello. It is

        FURTHER ORDERED that Defendant’s Motion to Continue Pretrial Motion

  Deadlines is DENIED. Pretrial motions deadlines have passed.

        DATED: March 29, 2021


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              2
